Title: Privy Council: Referral of Franklin’s Application for a Land Grant, 10 February 1766
From: 
To: 


Franklin’s interest in Nova Scotia lands has been examined in the preceding volume, where documents were printed showing that, as a member of two land speculating syndicates headed by Alexander McNutt, he acquired in 1765 claims to thousands of acres in what is now the province of New Brunswick. See above, XII, 345–50. The petition summarized here differs from the earlier two in that Franklin made it individually and not as a member of a syndicate, and that he applied to the Privy Council in England and not to the governor of the province.
 
[February 10, 1766]
Upon reading this day at the Board the Petition of Benjamin Franklin L.L.D. humbly praying that His Majesty will be graciously pleased to grant him twenty thousand Acres of Land in such part of the Province of Nova Scotia as the Petitioner or his Agent shall choose upon the same terms and conditions on which Lands have been granted within the said Province, in order to make a Settlement thereupon. It is Ordered &ca. ut antea.
 
[In the margin:]Nova ScotiaPetn: of Benj: Franklin for Lands in this province.Refd: to the Bd: of Trade
